Citation Nr: 1012867	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  05-32 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines



THE ISSUES

1.  Entitlement to service connection for chronic 
obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for abdominal aortic 
aneurysm.  



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from July 1965 to 
April 1985. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has contended, in effect, that his claimed 
conditions may have been present or may have resulted from 
service, but that a cursory service retirement examination 
failed to reveal their presence.  

A March 1985 chest X-ray for the Veteran's retirement from 
the U.S. Navy noted that there had been no change since 
August 1984 .  The prior X-ray in August 1984, for the 
Veteran's annual food service physical, showed no 
abnormalities.  The next prior record of chest X-rays, from 
May 1982, also recorded no abnormalities.

In the report of medical history at his March 1985 
retirement examination, the Veteran complained of chest pain 
once per week in the morning, related to a cough.  The 
examiner noted that the Veteran had a "chronic cough from 
smoking."  

Further, a March 1985 service treatment record noted the 
Veteran's complaints of coughing in the morning, which he 
believed was related to his cigarette smoking, as well as 
his complaints of left-side chest pain occurring weekly for 
the past month.  Upon further evaluation, he complained of 
shortness of breath with pain for the prior two months, 
mostly in the mornings.  However, the lungs were clear to 
auscultation, and a physician's assistant assessed that the 
left-side chest pain was probably epigastric in origin.  The 
physician's assistant did not specifically address the 
complained-of shortness of breath.  

There is no indication that a spirometry was conducted in 
service or upon service retirement, to ascertain whether 
respiratory conditions including COPD may have been present.  
The claims file does not contain post-service treatment 
records assessing COPD until 2003.  However, private records 
beginning in 2003 do note a history of myocardial infarction 
in 1989, four years after service, and they present an 
implied question of whether cardiopulmonary disability, to 
include COPD, may have been present from service.  The 
Veteran has not been afforded an examination to address the 
likelihood that he had COPD upon service separation that was 
not then assessed.  The Board believes that such an 
examination is appropriate in this case, given the Veteran's 
length of service and the presence of pulmonary symptoms 
that were incompletely addressed upon service separation.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4) (2009).

Questions as to whether respiratory disability including 
COPD were present upon service retirement are of particular 
import in this case, given the documented history of 
persistent smoking in service and thereafter.  That history 
of smoking is inconsistently documented, but it is evidence 
that smoking was of a long-standing nature at the time of 
the Veteran's Navy retirement.  A private echocardiography 
record in February 2008 noted a history of 45 pack-years, 
whereas a private treatment record in October 2008 noted a 
history of 20 to 30 pack-years.  This discrepancy 
notwithstanding, the private treatment records draw an 
association between the Veteran's smoking history and his 
diagnosed COPD.  

With respect to tobacco-related disability, for claims filed 
after June 9, 1998, such as the present claim, Congress has 
prohibited the grant of service connection for disability 
due to the use of tobacco products during active service.  
38 U.S.C.A. § 1103(a) (West 2002 and Supp. 2009).  Thus, 
service connection for COPD which developed after service 
could not be service connected based on smoking in service.  
However, if COPD were already present upon service 
separation, such an association with smoking would not 
pertain to the service connection issue, because service 
connection for COPD could then be granted based on 
development of the disease in service, not after service.  
38 C.F.R. § 3.303 (2009).  Thus, upon remand, the examiner 
must address the likelihood that COPD developed in service.  

The Board will not now adjudicate the abdominal aortic 
aneurysm claim, because of the possibility that it may be 
causally associated with COPD on a secondary basis.  To 
adjudicate only the primary service connection question at 
the present time would potentially amount to piecemeal 
adjudication, which is to be avoided if possible.  See Smith 
v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (noting that 
where the facts underlying separate claims are "intimately 
connected," the interests of judicial economy and avoidance 
of piecemeal litigation require that the claims be 
adjudicated together); see also Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two or more issues are inextricably 
intertwined if one claim could have significant impact on 
the other).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide 
sufficient information, and, if necessary, 
authorization, to enable the RO to obtain any 
additional evidence, not already of record, 
which pertains to the claims for service 
connection for COPD and abdominal aortic 
aneurysm.  Invite him to submit all pertinent 
evidence in his possession, and explain the 
types of evidence that it is his ultimate 
responsibility to submit.

2.  Then, schedule the Veteran for a VA 
examination by a specialist in pulmonary 
diseases.  The examiner should review the 
claims file, including anything obtained 
pursuant to this Remand.  The claims file must 
be made available to the examiner for review.  
The examiner should conduct any special 
studies deemed necessary to answer the 
questions posed here, and a complete rationale 
for any opinions expressed should be provided.  
The examiner should provide responses to the 
following questions:

a.  Identify all current respiratory 
disorders.  

b.  For each current respiratory disorder, 
is it at least as likely as not (i.e., to 
at least a 50/50 degree of probability) 
that the disorder (1) arose in, or is a 
result, of the Veteran's service in the 
Navy from July 1965 to April 1985; or is 
any such a relationship to service unlikely 
(i.e., less than a 50/50 probability)?  In 
answering these questions, the examiner 
must carefully review the in-service and 
post-service medical records, including as 
noted in the body of this remand.   

c.  For each current respiratory disorder, 
if the examiner finds that the respiratory 
disorder did not develop until after 
service but the examiner still finds it 
related to service, then is that 
relationship based on smoking in service?  

d.  For claimed COPD, the examiner must 
address whether it is at least as likely as 
not (i.e., to at least a 50/50 degree of 
probability) that the disorder developed in 
service and was present upon service 
retirement in April 1985.  This opinion 
should be based on the evidence of record 
including in-service treatments showing 
complaints of ongoing shortness of breath 
and pain as well as morning coughing in 
March 1985, potentially associated with the 
Veteran's history of smoking; negative 
chest X-rays in service including upon 
service retirement; and no spirometry 
administered in service or upon service 
retirement.  

e.  The examiner should provide a complete 
explanation for each opinion provided.  If 
any question cannot be answered without 
resorting to pure speculation, the examiner 
must provide a complete explanation as to 
why such question cannot be answered.

f.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

3  Once the above-requested development has 
been completed, readjudicate the Veteran's 
claim for service connection for COPD.  If the 
RO/AMC grants the COPD claim, then the RO/AMC 
should appropriately develop and readjudicate 
the claim for service connection for abdominal 
aortic aneurysm including as secondary to 
service-connected COPD.  If the decision as to 
either of these claims remains adverse to the 
veteran, provide him and his representative 
with an appropriate supplemental statement of 
the case (SSOC). Then return the case to the 
Board for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2009).

